DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art, fig. 1 ‘AAPA’ in view of Ku (US 2016/0176436).
With respect to claims 1-6 and 9-12, AAPA discloses an adjustment bushing (fig. 1), comprising: a frame (102) provided with a linear track that allows an adjusting bolt to slide left and right (Applicant’s specification paragraphs 54-56); damping structures (Modified AAPA fig. 1, below) respectively disposed near both ends of the linear track (fig. 1) and including triangular hulls (Modified AAPA fig. 1, below) extending from upper and lower inner sides of the frame into the linear track, wherein, when the adjusting bolt slides to both ends of the linear track to extreme positions of the linear track, the triangular hulls are squeezed between the adjusting bolt and the frame (102) to play a damping role; wherein, the triangular hulls extend perpendicularly (fig. 1) from the upper and lower inner sides of the frame (102) into the linear track; wherein, the triangular hulls extend obliquely from the upper and lower inner sides of the frame (102) toward both ends of the linear track; wherein, the damping structures respectively disposed near both ends of the linear track are symmetrical to each other (fig. 1); and the triangular hulls included in each of the damping structures are vertically symmetrical to each other (fig. 1); wherein, the frame (102) is integrally formed with the damping structures (Modified AAPA fig. 1, below); including a steering column (Applicant’s specification paragraphs 3-8, 55-56) and vehicle (Applicant’s specification paragraphs 3-8, 54-56).  (Fig. 1, AAPA paragraphs 3-8, 53-59.)  AAPA describes a straight edge triangular shape and is silent regarding a rounded edge.  It would have been an obvious matter of design choice to make the different portions of the damping structure of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  In addition, Ku teaches of using damping structures (420, 430, 440, 460) with convex hulls (424, 444, 434, 464) provided with hollows (591).  (Figs. 1-8, paragraphs 28-75.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the damping structure as described in Ku into the invention of AAPA in order to improve the operational feeling and reducing operational noise. (Paragraph 17.)  In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the damping structures on the bolt track instead of the bolt, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.

[AltContent: textbox (Damping Structures / Triangular Hulls)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    216
    318
    media_image1.png
    Greyscale

With respect to claim 7, Applicant's claim of "the frame and the damping structures are formed by an injection molding process" is a product-by-process claim. Determination of patentability is based on the product itself, and not dependent upon the method of production.  See MPEP 2113.  The product of Applicant's product-by-process claim is an obvious variant of the process in AAPA.
With respect to claim 8, AAPA discloses the claimed invention except for the frame and the damping structures are made of POM, PA66 or PET.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the frame and the damping structures are made of POM, PA66 or PET, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 form disclose similar features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A ENGLISH whose telephone number is (571)270-7014.  The examiner can normally be reached on Monday-Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A ENGLISH/Primary Examiner, Art Unit 3616